United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
           IN THE UNITED STATES COURT OF APPEALS 10, 2007
                                                July
                    FOR THE FIFTH CIRCUIT
                                                                              Charles R. Fulbruge III
                                                                                      Clerk


                                     No. 06-20701
                                   Summary Calendar


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

SHEILA TRAHAN

                                                  Defendant-Appellant



               Appeal from the United States District Court for the
                           Southern District of Texas
                                 4:06-CV-2567
                                 4-01-CR-873


Before SMITH, WIENER, and OWEN, Circuit Judges.
PER CURIAM:*
       Sheila Trahan, federal prisoner # 13730-179, appeals the dismissal of her
28 U.S.C. § 2241 petition. Trahan pleaded guilty to being a felon in possession
of a firearm in December 2002 and she was sentenced to a 120-month term of
imprisonment.       In a previous proceeding, the district court denied Trahan’s
request for relief under 28 U.S.C. § 2255.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-20701


      Trahan argues that she is entitled to a certificate of appealability (COA)
on several claims that attack her conviction and her sentence. Because Trahan
is proceeding under § 2241, however, she is not required to obtain a COA in
order to appeal the district court’s judgment. See Wesson v. U.S. Penitentiary
Beaumont, Tx., 305 F.3d 343, 345 (5th Cir. 2002); Ojo v. INS, 106 F.3d 680, 681-
82 (5th Cir. 1997).
      Trahan’s § 2241-denominated petition raised an error that allegedly
occurred at her sentencing. Therefore, the petition must be construed as
sounding under 28 U.S.C. § 2255 unless Trahan establishes that her claim falls
under the savings clause of 28 U.S.C. § 2255. See Christopher v. Miles, 342 F.3d
378, 381-82 (5th Cir. 2003). Because Trahan has not shown that the remedy
provided under § 2255 is inadequate or ineffective to test the legality of her
detention, she has not shown that she is entitled to bring a § 2241 petition under
the savings clause of § 2255. See id. at 382; Tolliver v. Dobre, 211 F.3d 876, 877
(5th Cir. 2000).
      Trahan had previously been denied relief under § 2255 and she had not
obtained authorization to file a second or successive § 2255 motion. The district
court therefore did not err in determining that it could not consider Trahan’s
filing, which it properly construed as a § 2255 motion, because it was an
unauthorized successive motion.       See 28 U.S.C. §§ 2244(b)(3)(A), 2255.
Accordingly, the judgment of the district court is
AFFIRMED.




                                        2